Citation Nr: 0409742	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-16 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from October 1964 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that denied service connection for a psychiatric 
disorder.  

In October 2003, the veteran gave sworn testimony before the 
undersigned Veterans Law Judge at a hearing in Washington, D.C.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  A psychiatric disorder was not present in service or until 
many years thereafter and is not shown to be related to service or 
to an incident of service origin.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, and schizophrenia may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating decision, the 
statement of the case, and supplemental statements of the case, 
the veteran has been informed of the evidence necessary to 
substantiate her claim and of her and VA's respective obligations 
to obtain different types of evidence.  Identified relevant 
medical records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that only after the initial rating decision 
denying the claim of entitlement to service connection for 
psychiatric disability did the RO provide notice of the veteran's 
rights and responsibilities under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  However, 
this appeal has been extensively developed and is ripe for 
decision.  The Board is of the opinion that no useful purpose 
would be served by remanding this case to the RO for a de novo 
adjudication of this claim in order to attempt to redress the fact 
that the timing of the notice did not follow the precise sequence 
suggested by provisions of the VCAA.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Remanding the case for this purpose 
would exalt form over substance without any true benefit accruing 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, it must be shown that any current 
disability is related to service or to an incident of service 
origin.  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000) (to the same effect).  

The service medical records are negative for complaints or 
findings referable to a psychiatric disorder.  A physical 
examination for enlistment in the Air Force in November 1969 was 
similarly negative for complaints or findings of psychiatric 
abnormality.  She was found qualified for enlistment and for 
worldwide duty.  Physical examinations for the Air National Guard 
in February 1976 and August 1977 were also negative for complaints 
or findings of psychiatric disability.  

Indeed, the earliest indication of any chronic psychiatric 
disorder is in the early 1980's.  In August 1982, she was 
privately hospitalized and treated for her nerves with Lithium.  
Thereafter, she was hospitalized by VA on two subsequent occasions 
for her psychiatric problems, which have been variously 
classified.  She was admitted to a VA hospital in November 1983 in 
a floridly psychotic state.  It was reported that the episode had 
begun "a good many months previously" and had continued until the 
admission.  The diagnosis on discharge from the hospital was 
psychotic episode of undetermined etiology.  When hospitalized by 
VA in January 1987, the final diagnosis was paranoid 
schizophrenia.  A schizoaffective disorder was provisionally 
diagnosed by VA on Axis I in August 2001, but a bipolar disorder 
in manic phase, with psychotic features, was to be ruled out.  
Evidence from the veteran's private treating physician shows that 
she has been prescribed Risperdal (an anti-psychotic) and Depakote 
(a mood stabilizer).  

The records of the Social Security Administration (SSA) show that 
the veteran was found disabled due to psychiatric disability in 
May 1987.  SSA found that the disability began in November 1986.  
The SSA records reflect the veteran's claim that she was admitted 
to a hospital in August 1982, when she was treated with Lithium 
for her nerves.  

A statement from the veteran's sister received in September 2000 
notes that their father died in September 1968, while the veteran 
was still on active duty, but the statement does not suggest that 
the veteran suffered from any form of psychiatric illness during 
service or thereafter.  A statement from a private physician who 
was her former brother-in-law and had known her since 1968 is 
silent as to any diagnosed psychiatric illness or the origins of 
any such illness.  

The record is, in fact, entirely negative for any competent 
medical evidence to relate the veteran's psychiatric disability, 
however diagnosed, to service or to any incident in service.  The 
Board notes that the veteran testified that she believes that her 
chronic psychiatric problems began with the stresses of service 
life, including her father's death in her last year of service and 
what she described as mental harassment prior thereto.  However, 
as a layperson, she is not capable of opining on matters requiring 
medical expertise, such as the degree of disability produced by 
the symptoms or the condition causing the symptoms.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995), and cases cited therein.  

Moreover, her views of military life do not appear to have been 
wholly consistent over the years.  In December 1983, during a VA 
hospitalization, she reported that her military experience had 
been very positive and that she enjoyed all four years of her 
active service.  It was reported at that time that her former 
spouse described a change in her behavior over the previous year 
that prominently included paranoid ideation.  By the time she was 
examined for a disability determination in November 1991, her 
psychotic symptoms were such that the examiner found it hard to 
know how much credibility to give to her story.  The examiner 
further noted that it was very difficult to know what her 
assertions about her history were precisely but found that "the 
tenor of her presentation" was "one of flamboyant paranoia."  

The record indicates that for at least a decade prior to her 
hospitalization in 1983, the veteran was able to hold a job as a 
flight attendant and stewardess for about 11 years.  There is no 
indication, however, that the mental problems that seem to have 
been manifested in the early 1980's and afterwards originated in 
service or were manifested to a compensable degree within a year 
of her separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  It is significant in this regard 
that examinations for military service conducted in November 1969, 
February 1976, and August 1977 were all negative for any 
psychiatric deficit.  Although the veteran testified in October 
2003 that she was treated by Dr. Haffir for mental problems during 
the period from 1969 to 1971, the Board does not find this 
assertion credible.  There is simply no evidence that she was 
treated for psychiatric problems at any time prior to the 1980's.  
Moreover, her formal claim for VA compensation benefits received 
in July 1999 did not list Dr. Haffir as a treating physician.  In 
information supplied to the SSA in March 1987, the veteran 
indicated that she first saw Dr. Haffir in 1981.  The fact that 
she experienced psychiatric problems at about that time and 
afterwards is undisputed.  

The veteran has been extensively evaluated over the years, and no 
examiner has attributed her psychiatric problems to service.  In 
the absence of a showing of some causal connection between her 
current psychiatric disability and her military service, the Board 
is not obliged to obtain further medical evaluation under 38 
U.S.C.A. § 5103A(d).  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
psychiatric disorder.  It follows that the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



